—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Queens County (Posner, J.), entered December 23, 1998, as, upon the granting of the defendant’s motion to dismiss the Labor Law § 241 (6) cause of action and upon a jury verdict in favor of the defendant on the remaining causes of action, dismissed the complaint.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The Supreme Court properly dismissed the plaintiffs’ Labor Law § 241 (6) cause of action (see, Thompson v Ludovico, 246 AD2d 642, 643). Moreover, the Supreme Court did not err when it presented the jury with an interrogatory that asked them to *627find whether a ladder was immediately available to the injured plaintiff (see, McGrath v Baranello & Sons, 107 AD2d 675). The jury verdict was not against the weight of the evidence (see, Nicastro v Park, 113 AD2d 129). Santucci, J. P., Altman, Friedmann and McGinity, JJ., concur.